DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim pages are objected to because of the following informalities:  It is noted that on claim 16, line 4 the added amendment “selected from the group consisting of a liquid ester quat or a liquidimidazolinium salt”. The added limitation is a markush group and the word “or” should be replaced with “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 16-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Buron et al. (US 6,432,911 B1).
Regarding claims 16-22, and 30, Buron teaches a fabric softening micro-emulsion composition comprising:  (A); a non-silicone containing quaternary ammonium agents such as  quaternized fatty acid ethanolamine(s) ester salt (esterquat) in the amounts such as 24% to 30.4%; [abstract, 2: 1-20, 3: 33-55, Table 1],  (B); oils such as vegetable (ester oils) and mineral oils in the amounts of 20-45%; [5: 30-33, 6: 1-3], (C); nonionic surfactant (ethoxylated alcohols,Tergitol) in the amount such as 6%; [Table 1],  (D); non-aqueous solvent such as glycerol in the amount of 0.05-40%; [6: 15-31], and (E); water in the amount of 0.5-35%; [6: 44]. Composition is construed as having no other fabric conditioning agent other that liquid esterquat(s).
It is noted that some of the claimed amounts for components A-E are not anticipatory. However, there are a considerable and significant overlap which renders the claims obvious. It would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 16, The Office realizes that all the claimed effects or physical properties (melting point of 40 ºC at 1 bar) are not positively stated by the reference. However, the reference teaches the claimed quaternary esters or esterquats (3: 33-57) 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buron et al. (US 6,432,911 B1) as applied to claim 20 and further in view of Kruger (DE 102015223454).
Regarding claims 23-24, Buron does not teach the instantly claimed quaternary ammonium salt of instant formula (I) which is identified as bi-(isostearyl/oleoyl/isopropyl) .  

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Buron et al. (US 6,432,911 B1) as applied to claim 20 and further in view of Bonastre et al. (WO 93/16157).
Regarding claims 25-27, Buron does not teach the instantly claimed softener formulation of (II).  However, Bonastre teaches a fabric softening composition comprising a fabric softening active which closely analogous to the instant claim’s formula (II) with claimed structural limitations; [abstract, page 3, attached English translation].  At the time before the effective filing date, it would have been obvious to add the softener active of Bonastre to Buron’s composition with the motivation of enhancing the softening effects of composition by introducing additional softening ingredient.  
 The rejection is based on close structural similarity (analogous) between chemical compounds.  This is founded on the expectation that compounds similar in structure will have similar properties. 

    PNG
    media_image1.png
    198
    382
    media_image1.png
    Greyscale

 A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991), [MPEP 2144.09].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Buron et al. (US 6,432,911 B1) as applied to claim 20 and further in view of Nguyen et al. (2004/0163182 A1).
Regarding claims 28-29, Buron does not teach the instantly claimed softener formulation of (III) or (IV).  However, Nguyen teaches a fabric softening composition comprising a fabric softening active which closely analogous to the instant claim’s formula (IV) with claimed structural limitations at least for claim 28 wherein the instantly claimed R4 and R5 are hydrogen or hydrocarbon radicals; [15, 42, 68, claims 1 & 12].


    PNG
    media_image2.png
    162
    355
    media_image2.png
    Greyscale

At the time before the effective filing date, it would have been obvious to add the softener active of Nguyen to Buron’s composition with the motivation of enhancing the softening effects of composition by introducing additional softening ingredient. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991), [MPEP 2144.09].

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Buron et al. (US 6,432,911 B1).
Regarding claims 31-35, Buron teaches a fabric softening micro-emulsion composition comprising:  (A); a non-silicone containing quaternary ammonium agents such as  quaternized fatty acid ethanolamine(s) ester salt (esterquat) in the amounts such as 24% to 30.4%; [abstract, 2: 1-20, 3: 33-55, Table 1],  (B); oils such as vegetable (ester oils) and mineral oils in the amounts of 20-45%; [5: 30-33, 6: 1-3], (C); nonionic . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-18 of copending Application No. 16/636,678 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 16 corresponds to claims 1-2 of copending “678” with the only difference in the name of component B. This component on the instant claim is termed “at least one ester oil or mineral oil”, and on the copending “678” is termed “at least one cosmetic oil”.  It is noted that cosmetic oils are mainly made of ester oils such as plant based triglycerides (please consult any general chemistry textbook).  Furthermore, instant application discloses the one ester oil such as vegetable oil and castor oil (PGPub; 96, 116), and similarly the copending application “678” discloses cosmetic oils such as castor oil which is a natural triglyceride (PGPub: 54, 169, 180, 194) and thus renders the component B obvious.
Claim 17-19 corresponds to claims 3 and 14-15 of copending “678” wherein the amounts of components A, b, C, D and E in both applications are either almost identical, for claim 17, or indeed have a major overlap for claims 18 and 19.
Claim 20-22 corresponds to claims 6 and 16-17 of copending “678”, wherein the ester quats, quaternized fatty acid alkanolamine ester salt, quaternized isopropanol- amine ester salt, quaternized fatty acid ethanolamine ester salt or imidazolinium salts are the commonly claimed limitations.

Claim 31-35 corresponds to claims 11, 13 and 14-15 of copending “678”, wherein the Claimed limitations are identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 2021/12/13, with respect to the rejection(s) of claim(s) 16-35 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buron et al.  Applicant’s argument with regard to double patenting rejection is not persuasive and the rejection will stand as before.  This is because, the intended use of same ingredients in or for different applications does not negate their mere presence in a set of claims for the purpose of double patenting. The same oils when defined for different fields of endeavor are construed as being the same in fact.  Vegetable oils (triglycerides) have many uses for different applications due to their versatile properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.R.A./
Examiner, Art Unit 1767
2022/01/24

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767